Citation Nr: 0620576	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-34 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1951 to November 1952.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2001 
rating decision of the Newark, New Jersey Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Travel 
Board hearing was held before the undersigned in December 
2004.  In March 2005 the case was remanded to the RO for 
further development.  

A June 2004 rating decision denied service connection for 
PTSD.  The veteran did not file a notice of disagreement with 
this decision and it became final.  Consequently the matter 
of service connection for PTSD is not before the Board.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Regarding the veteran's claim seeking service connection for 
paranoid schizophrenia, part of the his service medical 
records were either lost or destroyed, and his Social 
Security disability file was also apparently destroyed.  
Consequently, VA is under a heightened duty to assist him in 
the development of his claims.  As it does not appear that 
such heightened duty has been met, further development is 
necessary.  

Medical opinions derived from the most recent VA examinations 
of record (from September and October 2003) indicate that the 
veteran's psychiatric disability is either due to head trauma 
in service or to post traumatic stress disorder (PTSD).  
Notably, as mentioned above, service connection for PTSD has 
been denied and is not before the Board.  As for the finding 
that the psychiatric disability is secondary to head trauma 
in service, the basis for the opinion is unclear.  While 
service medical records do show that the veteran was briefly 
hospitalized during service (for unspecified reasons) there 
is otherwise no objective evidence that the veteran may have 
been subjected to a head injury in service (he alleges a 
truck rollover accident resulting in the head injury).  
Significantly, the earliest postservice mental health 
treatment of record is VA treatment in 2000, some 48 years 
after service.  Consequently, it is not clear to what extent 
the opinion and diagnoses of the VA examiner who related the 
veteran's psychiatric disability to head trauma in service 
were based solely on his reported history as opposed to any 
actual objective evidence.  On the other hand, the opinion 
may not merely be discounted.  Consequently, further 
development of medical evidence is necessary.

Regarding the veteran's left knee disability claim, in Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
United States Court of Appeals for Veteran's Claims (Court) 
found that in response to a claim to reopen, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information 
necessary to establish entitlement to the underlying benefit 
sought.  In particular, in regard to a service connection 
claim, VA must examine the bases for the underlying denial in 
the prior decision and notify the claimant of which element 
or elements of service connection were found by that decision 
to be insufficiently substantiated.  See Id.  VA must then 
further describe the evidence necessary to appropriately 
substantiate the element or elements.  Id.  As the RO did not 
provide the detailed notice required by the Court in Kent, a 
Remand is necessary so such notice may be provided.          

Additionally, the veteran has not received notice regarding 
ratings of left knee disability or schizophrenia or the 
assignment of effective dates for awards of service 
connection.  (See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As the claims are being remanded anyway, the RO will 
have the opportunity to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  In light of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the RO should provide 
the veteran appropriate notice as to the 
rating of left knee disability and 
schizophrenia and the assignment of 
effective dates. The RO should also issue 
a proper notification letter regarding 
the claim to reopen the claim of service 
connection for left knee disability.  
This letter should include notification 
of A) the applicable regulatory 
definition of new and material evidence; 
B) the evidence necessary to substantiate 
a claim for service connection for left 
knee disability;  
C) the specific elements of service 
connection that were found to be 
insufficiently substantiated in the 
prior decision denying service 
connection and D) the evidence 
necessary to substantiate the pertinent 
element or elements.  The veteran 
should be given the opportunity to 
respond, and should be advised of how 
much time will he has to do so. 

2.  After securing identifying 
information and any necessary releases 
from the veteran, the RO should obtain 
all available records of VA and private 
psychiatric and neurological treatment 
the veteran has received since March 
2004.
 
3.  The RO should then arrange for the 
veteran to be examined by a 
neuropsychiatrist to determine the 
likely etiology of his current 
psychosis, and specifically, whether it 
is due to head trauma in service or is 
otherwise related to service.  The 
claims file should be reviewed in 
conjunction with the examination.  The 
examiner should comment on what, if 
anything, about the veteran's 
pathology, suggests an organic basis 
for his symptomatology.  If such an 
organic basis is found to be likely, 
the examiner should then determine 
whether there is any objective evidence 
in the record that the veteran 
sustained head trauma in service that 
resulted in his psychosis.  Any 
indicated tests or studies should be 
performed to determine whether the 
veteran has been subjected to head to 
head trauma.  (For example, if 
diagnostic studies could reveal brain 
pathology resulting from remote trauma, 
and in the opinion of the examiner, 
such studies are feasible, they should 
be performed.)  The examiner should 
then provide an opinion as to whether 
it is at least as likely as not that 
the veteran's current 
schizophrenia/psychosis is related to a 
head injury in service, or is otherwise 
related to service, and explain the 
rationale for the opinion given. 

4.  The RO should then readjudicate the 
claims.  If either remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.     

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



